UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID SEGAL,

                                 Plaintiff,

                     -against-

NEW YORK STATE UNIFIED COURT                                      21-CV-2545 (LTS)
SYSTEM; OFFICE OF COURT
ADMINISTRATION; APPELLATE                                         CIVIL JUDGMENT
DIVISION FIRST JUDICIAL
DEPARTMENT; JANET DEFIORE, CHIEF
JUDGE NEW YORK STATE COURT OF
APPEALS,

                                 Defendants.

         Pursuant to the order issued May 7, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

the doctrines of Eleventh Amendment immunity, absolute judicial immunity, and the Rooker-

Feldman doctrine. The Court declines to exercise supplemental jurisdiction over any state-law

claims Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         Plaintiff has consented to receive electronic service of notice and documents in this

action. (ECF 5.)

SO ORDERED.

Dated:     May 7, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
